ROTHENBERG, J.
The sole issue raised in this appeal is whether the trial court erred in denying the defendant’s motion to suppress his pre-Miranda1 statements. Because the record fully supports the trial court’s finding that the statements were spontaneously uttered and not the product of the functional equivalent of a police interrogation, we affirm. See Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980); Rodriguez v. State, 906 So.2d 1082, 1091 (Fla. 3d DCA2004).
Affirmed.

. Miranda v. Atizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).